DEL FRISCO’S RESTAURANT GROUP, INC.

GRANT NOTICE FOR 2012 LONG-TERM INCENTIVE PLAN
EXECUTIVE RESTRICTED STOCK UNIT AWARD

FOR GOOD AND VALUABLE CONSIDERATION, Del Frisco’s Restaurant Group, Inc. (the
“Company”), hereby grants to Participant named below the number of restricted
stock units specified below (the “Award”).  Each restricted stock unit
represents the right to receive one share of the Company’s common stock, par
value $0.001 (the “Common Stock”), upon the terms and subject to the conditions
set forth in this Grant Notice, the Del Frisco’s Restaurant Group 2012 Long-Term
Incentive Plan (the “Plan”) and the Standard Terms and Conditions (the “Standard
Terms and Conditions”) promulgated under such Plan, each as amended from time to
time.  This Award is granted pursuant to the Plan and is subject to and
qualified in its entirety by the Standard Terms and Conditions.  Capitalized
terms not otherwise defined herein shall have the meaning set forth in the Plan.

Name of Participant:

 

Grant Date:

 

Number of Restricted Stock Units:

 

Vesting Schedule/Performance Requirements:

 

Holding Requirements:

 

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.

﻿

DEL FRISCO’S RESTAURANT GROUP, INC.

 

﻿

Participant Signature

By

 

 

Title:

 

Address (please print):

﻿

 

﻿

 

﻿

 

 

--------------------------------------------------------------------------------

 

DEL FRISCO’S RESTAURANT GROUP, INC.

STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNITS

These Standard Terms and Conditions apply to the Award of restricted stock units
granted pursuant to the Del Frisco’s Restaurant Group 2012 Long-Term Incentive
Plan (the “Plan”), which are evidenced by a Grant Notice or an action of the
Administrator that specifically refers to these Standard Terms and
Conditions.  In addition to these Terms and Conditions, the restricted stock
units shall be subject to the terms of the Plan, which are incorporated into
these Standard Terms and Conditions by this reference.  Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Plan.

1. TERMS OF RESTRICTED STOCK UNITS

Del Frisco’s Restaurant Group, Inc. (the “Company”), has granted to the
Participant named in the Grant Notice provided to said Participant herewith (the
“Grant Notice”) an award of a number of restricted stock units (the “Award” or
the “Restricted Stock Units”) with each Restricted Stock Unit representing the
right to receive one share of the Company’s common stock, par value $0.001 (the
“Common Stock”) specified in the Grant Notice. The Award is subject to the
conditions set forth in the Grant Notice, these Standard Terms and Conditions,
and the Plan, each as amended from time to time. For purposes of these Standard
Terms and Conditions and the Grant Notice, any reference to the Company shall
include a reference to any Subsidiary.

2. VESTING OF RESTRICTED STOCK UNITS

The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Grant Notice and these Standard Terms and Conditions.  After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions and the Plan, the Award shall become vested as described in the
Grant Notice with respect to that number of Restricted Stock Units as set forth
in the Grant Notice.  Restricted Stock Units that have vested and are no longer
subject to forfeiture are referred to herein as “Vested RSUs.”  Restricted Stock
Units awarded hereunder that are not vested and remain subject to forfeiture are
referred to herein as “Unvested RSUs.”  Vested RSUs shall be settled by the
delivery of shares of Common Stock.   Notwithstanding anything contained in
these Standard Terms and Conditions to the contrary, upon a Participant’s
Termination of Employment, any then Unvested RSUs held by the Participant shall
be forfeited and canceled as of the date of such Termination of Employment.    

3. RIGHTS AS STOCKHOLDER

The Participant shall not be, nor have any of the rights or privileges of, a
stockholder of the Company in respect of any Restricted Stock Units unless and
until shares of Common Stock settled for such Restricted Stock Units shall have
been issued by the Company to Participant (as evidenced by the appropriate entry
on the books of the Company or of a



--------------------------------------------------------------------------------

 

duly authorized transfer agent of the Company). For avoidance of doubt, there
shall not be any dividend or dividend equivalent rights with respect to Unvested
RSUs.

4. RESTRICTIONS ON RESALES OF SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued pursuant to Vested RSUs, including without limitation (a)
restrictions under an insider trading policy, (b) restrictions designed to delay
and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.

5. INCOME TAXES

The Company shall not deliver shares of Common Stock in respect of any Vested
RSUs unless and until the Participant has made arrangements satisfactory to the
Administrator to satisfy applicable withholding tax obligations.  Unless the
Participant pays the withholding tax obligations to the Company by cash or check
in connection with the settlement of Vested RSUs, withholding shall be effected
by withholding Common Stock issuable in connection with the settlement of the
Vested RSUs (provided that shares of Common Stock may be withheld only to the
extent that such withholding will not result in adverse accounting treatment for
the Company).  The Participant acknowledges that the Company shall have the
right to deduct any taxes required to be withheld by law in connection with the
settlement of Vested RSUs from any amounts payable by it to the Participant
(including, without limitation, future cash wages).

6. NON-TRANSFERABILITY OF AWARD

The Participant understands, acknowledges and agrees that, except as otherwise
provided in the Plan or as permitted by the Administrator, the Award may not be
sold, assigned, transferred, pledged or otherwise directly or indirectly
encumbered or disposed of other than by will or the laws of descent and
distribution. 

7. OTHER AGREEMENTS SUPERSEDED

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Restricted Stock Units.  Any prior agreements, commitments or negotiations
concerning the Restricted Stock Units are superseded.

8.



LIMITATION OF INTEREST IN SHARES SUBJECT TO RESTRICTED STOCK UNITS

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as



3



--------------------------------------------------------------------------------

 

to such shares of Common Stock, if any, as shall have been issued to such person
in connection with the Award.  Nothing in the Plan, in the Grant Notice, these
Standard Terms and Conditions or any other instrument executed pursuant to the
Plan shall confer upon the Participant any right to continue in the Company’s
employ or service nor limit in any way the Company’s right to terminate the
Participant’s employment at any time for any reason.

9. GENERAL

(a)



In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

(b)



The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

(c)



These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

(d)



These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.

(e)



In the event of any conflict between the Grant Notice, these Standard Terms and
Conditions and the Plan, the Grant Notice and these Standard Terms and
Conditions shall control.  In the event of any conflict between the Grant Notice
and these Standard Terms and Conditions, the Grant Notice shall control.

(f)



All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion. 

10. ELECTRONIC DELIVERY

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the Restricted Stock Units via
Company web site or other electronic delivery.



4



--------------------------------------------------------------------------------